Case 1:07-cv-02067-NGG Document 2044 Filed 07/30/21 Page 1 of 3 PageID #: 44933




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    ------------------------------------------------------------------x
    UNITED STATES OF AMERICA,                                         :
                                                                      :
                      Plaintiff,                                      :
                                                                      :
             -and-                                                    :
                                                                      :
    THE VULCAN SOCIETY, INC., for itself and on                       :
    behalf of its members, JAMEL NICHOLSON, and                       :
    RUSEBELL WILSON, individually and on behalf of a:
    subclass of all other victims similarly situated seeking :               THIRTY-FOURTH
    classwide injunctive relief;                                      :       STATEMENT OF
                                                                      :   CONSULTANT’S FEES AND
    ROGER GREGG, MARCUS HAYWOOD, and                                  :         EXPENSES
    KEVIN WALKER, individually and on behalf of a                     :
    subclass of all other non-hire victims similarly                  :    07-cv-2067 (NGG) (RLM)
    situated; and                                                     :
                                                                      :
    CANDIDO NUÑEZ and KEVIN SIMPKINS,                                 :
    individually and on behalf of a subclass of all other :
    delayed-hire victims similarly situated,                          :
                                                                      :
                      Plaintiff-Intervenors,                          :
                                                                      :
             -against-                                                :
                                                                      :
    THE CITY OF NEW YORK,                                             :
                                                                      :
                                                 Defendant.           :
    ------------------------------------------------------------------x
    MARK S. COHEN, Court Monitor.


            Pursuant to this Court’s Modified Remedial Order and Partial Judgment,

    Permanent Injunction, & Order Appointing Court Monitor dated June 6, 2013 (the
Case 1:07-cv-02067-NGG Document 2044 Filed 07/30/21 Page 2 of 3 PageID #: 44934




    “Order”), the Monitor hereby submits this Thirty-Fourth Statement of Consultant’s Fees

    and Expenses. Paragraphs 67 through 69 of the Order state that:


           67.     The Court Monitor may, consistent with a budget to be approved by the
           court, hire staff or expert consultants to assist the Monitor in performing his or her
           duties. The Court Monitor will provide the parties advance written notice of his
           or her intention to hire a particular consultant, and such notice will include a
           resume and a description of duties of the consultant. The City may apply to the
           Court, upon reasonable notice to the parties, to end the employment of some or all
           of the Monitor’s staff and consultants upon a demonstration that the City has
           satisfied its burden of proof under Paragraph 74.

           68.      The City of New York shall fund the Court Monitor’s work pursuant to a
           budget proposed by the Court Monitor and approved by the court. The Court
           Monitor shall incur only such fees and expenses as may be reasonably necessary
           to fulfill the Monitor’s duties under this Order, or such other orders as the court
           may issue.

           69.     Every 60 days, the Court Monitor shall submit to the court an itemized
           statement of fees and expenses, which the court will inspect for regularity and
           reasonableness. If the court determines the itemized statement is regular and
           reasonable, the court will sign it and transmit it to the parties. The City shall then
           remit to the Court Monitor any court-approved amount, within 20 days of court
           approval.

           The Monitor has retained the services of Manitou, Inc. (the “Consultant”)

    pursuant to the Monitor’s Notice of Proposed Consultant Engagement (Dkt. No. 791).

    The Consultant has continued performing services at the request of the Monitor in

    accordance with the Monitor’s Notice of Proposed Initial Work Plan and Budget of

    Consultant (Dkt. No. 809), which was approved by the Court’s February 15, 2012 Order.

    Invoices for the Consultant’s fees and expenses in the following 60-day periods are

    attached hereto as Exhibit 1:




                                                 2
Case 1:07-cv-02067-NGG Document 2044 Filed 07/30/21 Page 3 of 3 PageID #: 44935




           December 1, 2020 to January 31, 2021

           Based on the above, the amount due to the Consultant for fees and expenses

    incurred in the performance of the Consultant’s services for the payment period is

    $29,715.00. We respectfully request that the Court approve these fees and expenses.



    Dated: July 30, 2021
           New York, New York

                                                              /s/
                                                        Mark S. Cohen




                                                3
